Citation Nr: 1645236	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  08-26 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for radiculopathy of the lower extremities.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative changes and bulging annulus of the lumbar spine (low back disability), prior to May 11, 2009, and a rating in excess of 40 percent from that date. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1952 to January 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  A September 2006 rating action denied service connection for PTSD.  An August 2008 rating decision granted service connection for the lumbar spine, rated 20 percent, effective September 1994.  A March 2010 rating decision denied the Veteran's claim for a TDIU rating, and a November 2010 rating decision denied service connection for radiculopathy of the lower extremities.  An August 2011 rating action assigned a 40 percent rating for the Veteran's service connected low back disability effective August 2010.  An October 2013 rating decision assigned the 40 percent rating effective May 11, 2009.  As the Veteran has not expressed satisfaction with that increase, the matter remains on appeal.  See AB v Brown, 6 Vet App 35 (1993). 

The Board has sought and received translations of documents originally submitted in Spanish.  Regarding requests for a hearing, the Board notes that the procedural history of this appeal is complex with the Veteran submitting various documents related to various appeals.  Considering the most recent responses, the Board finds that there is no pending desire to have a hearing.  In this regard, at one point the Veteran desired a hearing (although it is unclear from the record as to which issue or issues this request pertained to) but, again, reviewing subsequent documents, the Board is satisfied that the Veteran does not currently request a hearing as to any of the issues currently in appellate status.

Regarding representation, the issue was previously clarified during a prior appeal to the Board, and the Board recognized Puerto Rico Public Advocate for Veterans Affairs as the Veteran's representative thereafter.  There is no indication that the Veteran has sought to change the representation since the AOJ last clarified this issue and the Board recognized this organization as the Veteran's representative.

These issues were previously remanded by the Board in August 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for radiculopathy, entitlement to an increased rating for a back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed chronic depression as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that '[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board').

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran has indicated that his current psychiatric disorder is directly related to service to include an in-service injury and exposure to combat.  The Board notes that the Veteran is service-connected for a back injury sustained in service and the Veteran is in receipt of the Combat Infantry Badge. 

The Board notes that the post-service medical records reflect the Veteran has received various diagnoses for his acquired psychiatric disorder, to include depression and PTSD. 

VA treatment records dated April 2004 to October 2006 included a diagnosis of depression.   

A June 2007 private PET CT scan showed a metabolic pattern suggestive of early Alzheimer's dementia.  

An August 2007 private psychiatric evaluation included diagnoses of PTSD, combat related, depression secondary to PTSD, and mild cognitive impairment.  The Veteran complained of nervousness, fear, nightmares, and anger for the last 53 years after his service in Korea.  He also complained of intrusive recollection or war related incidents that come to mind in which he was an active participant.  He reported he often makes efforts to avoid activities, places, and people that may arouse recollection of war related incidents and he prefers to stay away from people and withdrawn.  

During a May 2008 VA examination, the Veteran reported he was under psychiatric care with a private psychiatrist.  The Veteran reported stressful incidents in service including small arms fire and witnessing a man killed by a bomb.  After a mental status evaluation, the examiner noted diagnoses of depressive disorder NOS and cognitive disorder due to depressive disorder.  

During a February 2015 VA examination, the examiner found the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The examiner reported a diagnosis of major neurocognitive disorder, Alzheimer type.  The examiner found the Veteran's Alzheimer's disorder was not due, related, associated, or incurred during military service.  He noted that the neurocognitive disorder is a neurologic and psychiatric disorder with genitive predisposition.  The examiner found that based on the review of the claims file and the medical records, and after taking a psychiatric history and performing a mental status evaluation, it is determined that the Veteran's major neurocognitive disorder overshadows all the other previously diagnosed mental disorders.  

Because the February 2015 VA examiner failed to address the Veteran's previous diagnoses of PTSD and depression, the Board finds the February 2015 VA examiner's negative nexus opinion no longer adequate and therefore, cannot serve as the basis of a denial of entitlement to service connection.

As there were diagnoses of service-connected PTSD and depression during the appeals period and the remaining probative evidence of record is that it is related to an in-service stressor, the Board finds that resolving reasonable doubt in the Veteran's favor, entitlement to service connection for PTSD and depression is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

However, the Board finds that service connection for Alzheimer's disease is not warranted.  The evidence does not support, and the Veteran has not asserted, that his Alzheimer's disease is due to service or service-connected disability.  Furthermore, the only evidence of an etiology opinion is the February 2015 VA examiner who found the Veteran's Alzheimer's disease was not due, related, associated, or incurred during military service as the neurocognitive disorder is a neurologic and psychiatric disorder with genetic predisposition.  

The Board finds that the preponderance of the evidence is against the claim for service connection for Alzheimer's disease.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, is granted.


REMAND

The Veteran asserts that an initial disability rating greater than 20 percent prior to May 11, 2009 for a low back disorder is warranted.  Additionally, the Veteran has asserted service-connection for neurological symptoms associated with his service-connected low back disability is also warranted. 

The Board remanded the claims in August 2014 for, among other things, an opinion whether the Veteran has radiculopathy of either lower extremity, and, if so, whether it is at least as likely as not associated with his low back disability.  A March 2015 VA examination report indicates there is no current diagnosis of radiculopathy, but there is a current diagnosis of moderately severe sensory motor, axonal, and demyelinating peripheral neuropathy.  The examiner gave no opinion whether the diagnosed neurological disorder was caused or aggravated by the Veteran's service-connected low back disability.  Furthermore, the examiner failed to address the findings of the May 2001 EMG report which showed diagnoses of sensorimotor L5, S1 radiculopathy and the June 1968 diagnosis of left lower extremity radiculopathy.  As such, the opinion is inadequate, and an addendum opinion must be obtained.   

The Board finds the initial increased rating claim for a service-connected low back disability is intertwined with the claim for service connection for lower extremity radiculopathy.  The Board notes that under 38 C.F.R. § 4.71a, 5293 (2002), the rating code for intervertebral disc syndrome, a 60 percent rating was assigned for pronounced intervertebral disc syndrome 'with persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to [the] site of [the] diseased disc, [and with] little intermittent relief.'  Therefore, a claim for service-connection for neurological impairment would affect the initial disability rating for the Veteran's service-connected low back disability. 

Additionally, the Veteran's claim of entitlement to TDIU is inextricably intertwined with his claims.  Development of the Veteran's claims for an increased disability rating and service-connection may impact his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records of the Veteran dated since August 2016. 

2.  Return the claims file to the March 2015 VA examiner for an addendum opinion.  If that examiner is not available, the opinion should be completed by another physician.  The claims folder should be provided to the examiner for review.  The examination report should indicate that the claims file was reviewed.

After a review of the claims file, the examiner should provide an opinion as to whether any diagnosed neurological disorder is at least as likely as not (50 percent or greater likelihood) caused or aggravated by service or a service-connected low back disability.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should state why it is not possible to provide an opinion.

3.  Thereafter, readjudicate the Veteran's claims, to include his claim of entitlement to TDIU.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the requisite period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


